Case: 12-60271         Document: 00512103877   Page: 1   Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                        FILED
                                                                       January 7, 2013
                                      No. 12-60271
                                    Summary Calendar                   Lyle W. Cayce
                                                                            Clerk

JACQUELINE WALKER MIMS,

                                                Plaintiff-Appellant

v.

GENERAL MOTORS,

                                                Defendant-Appellee

---------------------

JACQUELINE WALKER-MIMS,

                                                Plaintiff-Appellant

v.

BARBARA JONES; RITA DERENCIUS

                                                Defendants-Appellees


                        Appeal from the United States District Court
                          for the Southern District of Mississippi
                                  USDC No. 3:09-CV-617
                                  USDC No. 3:09-CV-648
     Case: 12-60271       Document: 00512103877         Page: 2     Date Filed: 01/07/2013

                                       No. 12-60271

Before WIENER, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       This appeal arises out of consolidated suits by Jacqueline Walker Mims
asserting various claims arising out of her employment and termination of her
employment by General Motors Corporation LLC (GM). The district court
dismissed claims against appellees Barbara Jones and Rita Derencius and later
granted a motion by GM for summary judgment. Mims filed a motion for
reconsideration, which the court denied, and then filed a notice of appeal. She
now contends that the court abused its discretion by denying her request for
additional time to pursue discovery prior to entry of summary judgment.
       We lack jurisdiction to consider Mims’s arguments, an issue we raise sua
sponte. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Mims did not file
a timely notice of appeal from the underlying judgment. Instead, more than 28
days after the entry of judgment, she filed a motion seeking relief under Rule
59(e) and Rule 60(b) of the Federal Rules of Civil Procedure. Given the timing
of her motion, it did not suspend the time to appeal the underlying judgment.
See FED. R. APP. P. 4(a)(1)(A), (4). Although she timely filed a notice of appeal
from the denial of her postjudgment motion, that does not bring up the
underlying judgment for review; accordingly, we have jurisdiction to consider
only the order denying the postjudgment motion. See Halicki v. Louisiana
Casino Cruises, Inc., 151 F.3d 465, 470 (5th Cir. 1998); Barrs v. Sullivan, 906
F.2d 120, 121 (5th Cir. 1990). However, Mims addresses none of the issues
raised in that motion, focusing instead her contention that the court improperly
granted summary judgment without permitting discovery. We lack jurisdiction
to consider that argument.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
    Case: 12-60271    Document: 00512103877    Page: 3   Date Filed: 01/07/2013

                                No. 12-60271

      Even if we had jurisdiction, we would affirm as Mims failed to make the
required showing under Rule 56(d) of the Federal Rules of Civil Procedure, nor
has she shown any abuse of discretion. See Adams v. Travelers Indem. Co. of
Conn., 465 F.3d 156, 162 (5th Cir. 2006).
      DISMISSED FOR LACK OF JURISDICTION.




                                      3